Title: Orders to Carpenter Wharton, 20 December 1776
From: Washington, George
To: Wharton, Carpenter



Sir
[Bucks County, Pa., 20 December 1776]

It being represented to me that the Millers, either from an unwillingness to part with their Flour, or the difficulty of obtaining Wheat from the Farmers, do not employ their Mills, by which means the Army under my Command is like to suffer for want of Bread—I do hereby Authorize and Instruct you to enquire into the State of this matter; with full powers, if it should be found that the default is in the Miller, to Sieze the Mill & grain, & employ it for the use of the Public—& if it arises from any defect in the Farmer, to take his Grain for the Public Service, in either case paying the full Value of such Flour, or Wheat at the Mill where it is Manufactured. Given under my hand at Head Quarters in Bucks County this 20th day of Decr 1776.

Go: Washington

